     Case 1:09-cv-02097-AWI-JDP Document 87 Filed 09/11/20 Page 1 of 2

 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ANTHONEY LYNCH,                                    Case No. 1:09-cv-02097-AWI-JDP
 7
                         Plaintiff,                      ORDER TREATING THE MAGISTRATE
 8                                                       JUDGE’S SEPTEMBER 26, 2019, ORDER AS
              v.                                         FINDINGS AND RECOMMENDATIONS
 9                                                       AND ADOPTING THOSE FINDINGS AND
      JOHN OR JANE DOE, et al.,                          RECOMMENDATIONS
10
                         Defendants.                     (Doc. Nos. 75, 76, 78, 79)
11

12
            Plaintiff Anthoney Lynch is a state prisoner proceeding without counsel in this civil rights
13
     action brought under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
14
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
15
            On September 26, 2019, the Magistrate Judge issued an order denying motions to vacate
16
     and appoint counsel. (Doc. No. 78.) Because that order was entered post-judgment, the Court of
17
     Appeals remanded with instructions that the district judge may treat the order as findings and
18
     recommendations. (Doc. No. 84.) Additionally, after remand from the Ninth Circuit, Plaintiff
19
     filed a motion for reconsideration of the Magistrate Judge’s order denying vacation of the
20
     judgment and appointment of counsel. (Doc. No. 79). The Court will follow the Ninth Circuit’s
21
     suggestion and treat the Magistrate Judge’s September 2019 order as a findings and
22
     recommendation.
23
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the
24
     Court has conducted a de novo review of this case, including Plaintiff’s October 2019 motion for
25
     reconsideration. Having carefully reviewed the entire file, the Court finds the findings and
26
     recommendations (Doc. No. 78) to be supported by the record and by proper analysis. There is
27
     no basis for Rule 60(b) relief or reconsideration of prior orders. Plaintiff has failed to
28
                                                         1
     Case 1:09-cv-02097-AWI-JDP Document 87 Filed 09/11/20 Page 2 of 2

 1   demonstrate either that he is entitled to relief under Rule 60(b)(6), or that his motion was timely

 2   under Rule 60((c)(1). See Lopez v. Ryan, 678 F.3d 1131, 1135-38 (9th Cir. 2012); Lal v.

 3   California, 610 F.3d 518, 524 (9th Cir. 2010). Further, the Court agrees that there is an

 4   insufficient basis for appointing/seeking voluntary assistance of counsel. Therefore, Plaintiffs’

 5   motions will be denied.

 6

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The September 26, 2019, order, (Doc. No. 78) is converted to findings and

 9              recommendation;

10          2. The findings and recommendation (Doc. No. 78) is ADOPTED;

11          3. Plaintiff’s motion to vacate and re-enter judgment (Doc. No. 75) and motion to

12              appoint counsel (Doc. No. 76) are DENIED;

13          4. Plaintiff’s motion for reconsideration (Doc. No. 79) is DENIED;

14          5. The Court will not accept any further motions for reconsideration relating to this order

15              or Document Nos. 75 and 76; and

16          6. This case remains CLOSED.

17
     IT IS SO ORDERED.
18

19   Dated: September 10, 2020
                                                  SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
